    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 1 of 20 PageID #:37




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARCUS HAMPTON,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      No. 18 cv 6346
                                                     )
COUNTY OF COOK and SHERIFF OFFICER                   )
BOUZIOLIS, Star #141, and UNKNOWN                    )      Hon. Robert W. Gettleman
SHERIFF OFFICERS,                                    )
                                                     )
               Defendants.                           )      Jury Trial Demanded

               DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

       NOW COME Defendants, COUNTY OF COOK and SHERIFF OFFICER BOUZIOLIS,

Star #141 (collectively, “Defendants”), by KIMBERLY M. FOXX, State’s Attorney of Cook

County, through her assistants, Marissa Longoria and Ryan Gillespie, and for their Answer to

Plaintiff, MARCUS HAMPTON’s Complaint at Law, state as follows:

                                       INTRODUCTION

       37-year-old Marcus Hampton suffers from an enlarged heart, high blood pressure, and

end stage renal failure. While he awaits a kidney and possible heart transplant, he requires

dialysis at least three times a week that, at all times relevant, was accomplished through a

catheter that had been inserted into his heart. However, in July Marcus nearly died because the

defendants deprived him of medical attention in order to elicit a false confession out of him. As a

direct result of their malicious and deliberate indifference, Marcus had to be rushed to a hospital

for emergency surgery and remained bedridden in the hospital throughout the days that followed.

       ANSWER:         Defendants lack information sufficient to admit or deny that Plaintiff

suffers from an enlarged heart, high blood pressure, and end stage renal failure, or that



                                                1
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 2 of 20 PageID #:38




Plaintiff requires dialysis three times per week. Defendants deny the remaining allegations

in this paragraph.

       Despite his weakened state, Marcus was then shuttled to Cook County Jail where his

body continued to deteriorate. As a result, Judge Flaherty eventually ordered Marcus to be

released from custody so that he could have access to adequate and appropriate medical care.

After spending years in the criminal-legal system fighting for his innocence, all charges were

finally dismissed against him on June 21, 2018.

       ANSWER:         On information and belief, Defendants admit that Plaintiff was given

bond and that the charges against Plaintiff were dismissed on June 21, 2018. Defendants

deny the remaining allegations in this paragraph.

       He now brings this civil rights lawsuit against the officers that nearly killed him in their

attempts to frame him for a crime he did not commit, seeking damages against them for

committing acts under color of law and depriving him of his rights secured by the Constitution of

the United States of America, and nearly his life.

       ANSWER:         Defendants admit that Plaintiff has filed a civil rights lawsuit against

them. Defendants deny that Plaintiff’s constitutional rights were violated. Defendants deny

the remaining allegations in this paragraph.

                                        JURISDICTION

       1.      This action is brought pursuant to the Civil Rights Act, 42 U.S.C. § 1983, and the

Fourth and Fourteenth Amendments to the United States Constitution.

       ANSWER:         Defendants admit the allegations in this paragraph.

       2.      The jurisdiction of this Court is invoked pursuant to the judicial code 28 U.S.C. §

1331 and 1343 (a); and the Constitution of the United States of America.



                                                  2
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 3 of 20 PageID #:39




       ANSWER:         Defendants admit the allegations in this paragraph.

       3.      Pendent jurisdiction is provided under U.S.C. § 1367(a).

       ANSWER:         Defendants admit the allegations in this paragraph.

                                            PARTIES

       4.      PLAINTIFF MARCUS HAMPTON is a citizen of the United States of America,

who, at all times relevant, resided in Cook County, Illinois.

       ANSWER:         On information and belief, Defendants admit that Plaintiff is a United

States citizen. Defendants lack information sufficient to admit or deny the remaining

allegations in this paragraph.

       5.      DEFENDANT SHERIFF OFFICER BOUZIOLIS, Star #141, and UNKNOWN

SHERIFF OFFICERS (“Defendant Officers”) were, at the time of this occurrence, duly licensed

Sheriff’s Police Officers with the County of Cook, Illinois. They engaged in the conduct

complained of in the course and scope of their employment and under color of law. They are

sued in their individual capacities.

       ANSWER:         Defendant Bouziotis admits that Plaintiff is suing her in her

individual capacity, and that she was, at all times relevant hereto, a sworn officer of the

Cook County Sheriff’s Police Department. Defendant Bouziotis denies the remaining

allegations in this paragraph.

       6.      DEFENDANT COUNTY OF COOK (“County”) is a municipal corporation duly

incorporated under the laws of the State of Illinois, and is the employer and principal of

Defendant Officers.

       ANSWER: Defendant County of Cook admits that it is municipal corporation.

Defendant Cook County denies the remaining allegations in this paragraph.



                                                 3
     Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 4 of 20 PageID #:40




                                               FACTS

        7.       On or around July 18, at or around 11 o’clock at night, Plaintiff Marcus Hampton

was driving a friend’s car with his sister riding in the front passenger seat.

        ANSWER: Defendants lack information sufficient to admit or deny the allegations

in this paragraph.

        8.       At this time, Marcus had been diagnosed with an enlarged heart and stage four

renal failure.

        ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

        9.       As a result, a catheter had been placed into his chest, with its tip resting in his

heart, to provide access to his vascular system for hemodialysis.

        ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

        10.      At all times relevant, the tubes from Marcus’s catheter protruded from his chest

and were plainly obvious.

        ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

        11.      Marcus also suffers from hypertension.

        ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

        12.      As a result of Marcus’ precarious health, he requires medication daily, at least

three times a day—including a dosage he takes every night.




                                                  4
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 5 of 20 PageID #:41




       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       13.     Although Marcus had committed no traffic violation, Defendant Officers pulled

over the vehicle Marcus was driving and ordered both him and his sister out of the car.

       ANSWER:          On information and belief, Defendants admit that Plaintiff was pulled

over while driving a vehicle and that his sister was in the car. Defendants deny the

remaining allegations in this paragraph.

       14.     After an illegal search, Defendant Officers found a locked, lock box under the

front passenger seat.

       ANSWER:          Defendants admit the existence of a box under the front passenger

seat. Defendants deny the remaining allegations in this paragraph.

       15.     After popping the lock, a weapon was recovered from the locked lock box.

       ANSWER:          Defendants admits that a weapon was recovered from a box in

Plaintiff’s vehicle. Defendants deny the remaining allegations in this paragraph.

       16.     Marcus was then arrested and taken back to the Markham Police Department, in

or near the basement of the courthouse, where he was placed in a room for interrogation.

       ANSWER:          Defendants admit that Plaintiff was arrested and taken to the

Markham Police Department. Defendants lack information sufficient to admit or deny

remaining allegations in this paragraph.

       17.     Marcus began to feel lightheaded; therefore, he informed Defendant Officers of

his medical conditions and that he needed to take his nightly medication.




                                                5
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 6 of 20 PageID #:42




        ANSWER:       Defendants admit that Plaintiff requested medical treatment while in

custody at the Markham Police Department. Defendants deny the remaining allegations in

this paragraph.

        18.    Marcus’s sister also verified his medical condition and told them that he needed

his medication.

        ANSWER:       Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

        19.    Marcus began to visibly sweat, go in and out of consciousness, and lose his

muscular coordination.

        ANSWER:       Defendants deny the allegations in this paragraph.

        20.    Despite this, Defendant Officers refused to let Marcus receive any medical

attention or take any medication until he signed a confession.

        ANSWER:       Defendants deny the allegations in this paragraph.

        21.    Defendant Officers wrote a confession for him to sign that, unable to see and

control his hand movements, Marcus attempted to initial so that he could receive medical

attention.

        ANSWER:       Defendants deny the allegations in this paragraph.

        22.    Marcus had collapsed in the room where he was being interrogated and needed

life-saving treatment from the paramedics.

        ANSWER:       Defendants deny the remaining allegations in this paragraph.

        23.    Upon reaching Marcus, they immediately gave him a nitroglycerin tablet and

began advanced life-saving treatment.




                                                6
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 7 of 20 PageID #:43




       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       24.     At the time that the paramedics initially arrived on scene, Marcus’s blood

pressure was 180/112.

       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       25.     According to the American Medical Association, Marcus’s blood pressure

constituted a hypertensive crisis.

       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       26.     At the hospital, he was then rushed to surgery.

       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       27.     Marcus spent five days at South Suburban Hospital recovering from surgery,

during which Defendant Officers caused photographers to come and take his booking photos as

he lie in bed helpless and with tubs sticking out of him.

       ANSWER:          Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       28.     Although Defendant Officers had no lawful basis whatsoever to believe Marcus

had committed any crime, they caused him to be charged with felony offenses.

       ANSWER:          Defendants deny the allegations in this paragraph.

       29.     As a result, Marcus was taken to Cook County Jail where his health continued to

deteriorate.



                                                 7
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 8 of 20 PageID #:44




       ANSWER:         On information and belief, Defendants admit that Plaintiff was taken

to Cook County Jail. Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       30.     Eventually, Marcus was released on electronic monitoring so that he could receive

adequate and timely medical care, which he was not receiving while in custody.

       ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       31.     However, Sheriff’s Officers continued to harass Marcus and make it difficult for

him to receive movement to go for his many appointments.

       ANSWER:         Defendants deny the allegations in this paragraph.

       32.     Accordingly, he was given bond so that he could receive the medical attention

that his condition required.

       ANSWER:         On information and belief, Defendant admits Plaintiff was given

bond. Defendants lack information sufficient to admit or deny the allegations in this

paragraph.

       33.     The defendants’ misconduct continued to deteriorate Marcus’ emotional and

physical health. For instance, during the pendency of the case, and at the state’s attorney’s

insistence, Marcus had to be rushed to the hospital while waiting for his hearing to begin.

       ANSWER:         Defendants deny that they committed any act of misconduct.

Defendants lack information sufficient to admit or deny the remaining allegations in this

paragraph.

       34.     On June 21, 2018, a hearing was held on the voluntariness of Marcus’s supposed

confession.



                                                 8
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 9 of 20 PageID #:45




       ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       35.     The judge found that Defendant Officers denied plaintiff medical care in order to

get him to give the confession; accordingly, the motion to suppress was granted.

       ANSWER:         Defendants lack information sufficient to admit or deny the

allegations in this paragraph.

       36.     On June 21, 2018, all charges against Marcus were dismissed in a manner

consistent with his innocence.

       ANSWER:         On information and belief, Defendants admit that on June 21, 2018,

the charges against Plaintiff were dismissed. Defendants deny the remaining allegations in

this paragraph.

       37.     As a direct and proximate result of the unlawful actions of the defendants, Marcus

was injured, including physical injuries, pain and suffering, humiliation, disfigurement and

scarring, embarrassment, fear, severe emotional trauma, mental anguish, the deprivation of his

constitutional rights and dignity, interference with his normal life, lost time, and attorneys’ fees.

       ANSWER:         Defendants deny that they committed any unlawful act and deny that

Plaintiff’s constitutional rights were violated. Defendants further deny that Plaintiff is

entitled to any relief of damages. Defendants lack information sufficient to admit or deny

the remaining allegations in this paragraph.

                     COUNT I: 42 U.S.C. § 1983 – Denial of Medical Care

       38.     Plaintiff realleges the above paragraphs as though fully set forth herein.

       ANSWER:         Defendants hereby reincorporate their responses to the above

paragraphs as though fully set forth herein.



                                                  9
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 10 of 20 PageID #:46




        39.     As described more fully above, Defendant Officers had notice of Plaintiff’s

objectively serious medical conditions of an enlarged heart, renal failure, and hypertension.

        ANSWER:         Defendants deny the allegations in this paragraph.

        40.     Despite Defendant Officers’ notice, they failed to provide Plaintiff with necessary

medical attention, in violation of the Fourth, Eighth, and Fourteenth Amendments of the United

States Constitution.

        ANSWER:         Defendants deny the allegations in this paragraph.

        41.     As a result of the unjustified and unconstitutional conduct of Defendant Officers,

Plaintiff experienced pain, suffering, emotional distress, injury, and risked life-long impairment

and death.

        ANSWER:         Defendants deny the allegations in this paragraph.

        42.     The misconduct of Defendant Officers was objectively unreasonable and was

undertaken intentionally with malice, willfulness, and reckless indifference to the rights of

Plaintiff.

        ANSWER:         Defendants deny the allegations in this paragraph.

        43.     Alternatively, Defendants were deliberately indifferent to Plaintiff’s objectively

serious medical needs, and their acts were undertaken intentionally with malice, willfulness, and

deliberate indifference to the rights of Plaintiff.

        ANSWER:         Defendants deny the allegations in this paragraph.

        44.     Plaintiff’s injuries were proximately caused by policies and practices of

Defendants.

        ANSWER:         Defendants deny the allegations in this paragraph.




                                                      10
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 11 of 20 PageID #:47




       45.     Prior to the events giving rise to Plaintiff’s Complaint, Defendant County had

notice of widespread policies and practices by its employees wherein detainees like Mr.

Hampton with serious medical needs were routinely denied medical care. It is common for

detainees with clear symptoms of serious medical needs who repeatedly request medical

evaluation or treatment and whose requests are routinely delayed or completely ignored.

       ANSWER:            Defendants deny the allegations in this paragraph.

       46.     Despite knowledge of these problematic policies and practices, Defendant County

did nothing to ensure that persons in its custody received adequate medical care and access to

medical care, thereby acting with deliberate indifference.

       ANSWER:            Defendants deny the allegations in this paragraph.

       47.     Specifically, there exist widespread policies or practices pursuant to which

detainees are routinely and unconstitutionally denied medical care including policies and

practices pursuant to which: (1) personnel commonly fail to respond or respond inadequately to

detainees who have requested medical attention or proper treatment; (2) personnel commonly fail

to respond or respond inadequately to detainees who exhibit obvious signs of a serious medical

condition; (3) personnel commonly fail to perform adequate observations of detainees with a

serious medical condition; (4) personnel with inadequate training, qualifications, and experience

are charged with the responsibility of screening and evaluating complaints and requests for

medical care; (5) personnel fail to provide timely healthcare to detainees; and (6) personnel fail

or refuse to arrange for detainees to be treated in outside facilities, even when an outside referral

is necessary or proper.

       ANSWER:            Defendants deny the allegations in this paragraph.




                                                 11
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 12 of 20 PageID #:48




       48.     These widespread policies and practices were allowed to flourish because

Defendant County directly encourages the very type of misconduct at issue in this case, failed to

provide adequate training and supervision of its employees, and failed to adequately punish and

discipline prior instances of similar misconduct.

       ANSWER:         Defendants deny the allegations in this paragraph.

       49.     In this way, Defendant County violated Plaintiff’s rights by maintaining policies

and practices that were the moving force during the foregoing constitutional violations.

       ANSWER:         Defendants deny the allegations in this paragraph.

       50.     The above-described widespread policies and practices, so well settled as to

constitute de facto policy, were able to exist and thrive because Defendant County was

deliberately indifferent to the problem, thereby effectively ratifying it.

       ANSWER:         Defendants deny the allegations in this paragraph.

       51.     Plaintiff’s injuries were caused by employees of Defendant County, including but

not limited to Defendant Officers, who acted pursuant to the foregoing policies and practices in

engaging in the misconduct described in this Count.

       ANSWER:         Defendants deny the allegations in this paragraph.

       52.     Plaintiff was harmed as a result of the unconstitutional conduct of the Defendants

including, but not limited to, severe pain, physical injury, mental suffering, anguish and

humiliation, and loss of dignity.

       ANSWER:         Defendants deny the allegations in this paragraph.

       WHEREFORE the Plaintiff, MARCUS HAMPTON, purusant to 42 U.S.C. §1983,

demands judgment against the Defendants, COUNTY OF COOK and SHERIFF OFFICER

BOUZIOLIS, Star #141, and UNKNOWN SHERIFF OFFICERS, for compensatory damages,



                                                  12
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 13 of 20 PageID #:49




punitive damages, the costs of this action and attorneys’ fees, and any such other and further

relief as this Court deems equitable and just.

        ANSWER:        Defendants deny that Plaintiff is entitled to the relief requested in this

paragraph.

                 COUNT II: 42 U.S.C. § 1983 – Unlawful Pretrial Detention

        53.    Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

        ANSWER:        Defendants hereby reincorporate their responses to the above

paragraphs as though fully set forth herein.

        54.    Defendant Officers accused Plaintiff of criminal activity knowing those

accusations to be without genuine probable cause, and they submitted reports and statements to

prosecutors with the intent of instituting and continuing judicial proceedings against Plaintiff.

        ANSWER:        Defendants deny the allegations in this paragraph.

        55.    Defendant Officers caused Plaintiff to be improperly subjected to judicial

proceedings for which there was no probable cause.

        ANSWER:        Defendants deny the allegations in this paragraph.

        56.    As described more fully above, Defendant Officers, while acting individually,

jointly, and in conspiracy with other unnamed individuals, deprived Plaintiff of his constitutional

rights by the following:

        a. Deliberately withheld and concealed exculpatory evidence including but not limited to

their misconduct detailed in sections b-d;

        b. Deliberately used improper and coercive procedures to force a false confession from

Plaintiff;




                                                 13
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 14 of 20 PageID #:50




        c. Deliberately fabricated evidence including but not limited to falsifying police reports in

an attempt to implicate Plaintiff as the perpetrator; and

        d. Deliberately spoliated witness statements and evidence in an attempt to implicate

Plaintiff as the perpetrator.

                ANSWER:         Defendants deny the allegations in this paragraph, including

the allegations contained in sub-paragraphs (a)-(d).

        57.     Defendant Officers continued to mislead and misdirect the criminal prosecution of

Plaintiff during the pendency of his detainment.

        ANSWER:         Defendants deny the allegations in this paragraph.

        58.     As a result of the suppression hearing finding that the confession from Plaintiff

was coerced, the state dismissed all charges against Plaintiff on June 21, 2018.

        ANSWER:         On information and belief, Defendants admit that on June 21, 2018,

the charges against Plaintiff were dismissed. Defendants lack information sufficient to

admit or deny the allegations in this paragraph.

        59.     Defendant Officers’ misconduct directly and proximately caused violations of

Plaintiff’s constitutional rights, loss of liberty, monetary expenses, emotional distress, and other

injuries.

        ANSWER:         Defendants deny the allegations in this paragraph.

        60.     The misconduct described here was objectively unreasonable and undertaken

intentionally with willful indifference to Plaintiff’s constitutional rights.

        ANSWER:         Defendants deny the allegations in this paragraph.

        WHEREFORE the Plaintiff, MARCUS HAMPTON, purusant to 42 U.S.C. §1983,

demands judgment against the Defendants, SHERIFF OFFICER BOUZIOLIS, Star #141, and



                                                  14
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 15 of 20 PageID #:51




UNKNOWN SHERIFF OFFICERS, for compensatory damages, punitive damages, the costs of

this action and attorneys’ fees, and any such other and further relief as this Court deems

equitable and just.

       ANSWER:          Defendants deny that Plaintiff is entitled to the relief requested in this

paragraph.



                       COUNT III: 745 ILCS 10/9-102 – Indemnification

       61.     Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

       ANSWER:          Defendants hereby reincorporate their responses to the above

paragraphs as though fully set forth herein.

       62.     Defendant County is the employer of the Defendant Officers.

       ANSWER:          Defendants deny the allegations in this paragraph.

       63.     Defendant Officers committed the acts alleged above under color of law and in

the scope of her employment as an employee of the County of Cook.

       ANSWER:          Defendants deny the allegations in this paragraph.

       WHEREFORE the Plaintiff, MARCUS HAMPTON, demands that, should the

Defendants, SHERIFF OFFICER BOUZIOLIS, Star #141, and/or UNKNOWN SHERIFF

OFFICERS, be found liable on one or more of the claims set forth above, pursuant to 745 ILCS

10/9-102, the Defendant, COUNTY OF COOK, be found liable for any judgment Plaintiff

obtains, as well as attorney’s fees and costs awarded.

       ANSWER:          Defendants deny that Plaintiff is entitled to the relief requested in this

paragraph.

                      COUNT IV: Malicious Prosecution (State Law Claim)



                                                 15
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 16 of 20 PageID #:52




         64.   Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

         ANSWER:      Defendants hereby reincorporate their responses to the above

paragraphs as though fully set forth herein.

         65.   By the actions detailed above, Defendant Officers knowingly sought to and did in

fact maliciously prosecute Plaintiff on false charges for which they knew there was no probable

cause.

         ANSWER:      Defendants deny the allegations in this paragraph.

         66.   Defendant County is sued in this Count pursuant to the doctrine of respondeat

superior, in that Defendant Officers performed the actions complained of while on duty and/or in

the employ of Defendant County, and while acting within the scope of this employment

         ANSWER:      Defendants admit that this Count is based on a theory of respondeat

superior. Defendants deny the remaining allegations in this paragraph.

         67.   As a direct and proximate result of the malicious prosecution, Plaintiff was

damaged, including the value of his lost liberty, exposure to public scandal and disgrace, damage

to his reputation, mental and emotional suffering, humiliation, embarrassment, and anguish.

         ANSWER:      Defendants deny the allegations in this paragraph.

         WHEREFORE the Plaintiff, MARCUS HAMPTON, demands judgment against the

Defendants, COUNTY OF COOK and SHERIFF OFFICER BOUZIOLIS, Star #141, and

UNKNOWN SHERIFF OFFICERS, for compensatory damages, punitive damages, the costs of

this action and legal costs, and any such other and further relief as this Court deems equitable

and just.

         ANSWER:      Defendants deny that Plaintiff is entitled to the relief requested in this

paragraph.



                                                 16
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 17 of 20 PageID #:53




         COUNT V: Intentional Infliction of Emotional Distress (State Law Claim)

       68.       Plaintiff realleges each of the foregoing paragraphs as if fully set forth here.

       ANSWER:          Defendants hereby reincorporate their responses to the above

paragraphs as though fully set forth herein.

       69.       The above-detailed conduct by Defendant Officers was extreme and outrageous,

exceeding all bounds of human decency.

       ANSWER:          Defendants deny the allegations in this paragraph.

       70.       Defendants Officers performed the acts detailed above with the intent of inflicting

severe emotional distress or with knowledge of the high probability that the conduct would cause

such distress.

       ANSWER:          Defendants deny the allegations in this paragraph.

       71.       Defendant County is sued in this to the doctrine of respondeat superior, in that

Defendant Officers performed the actions complained of while on duty and/or in the employ of

Defendant County, and while acting within the scope of their respective employment.

       ANSWER:          Defendants admit that this Count is based on a theory of respondeat

superior. Defendants deny the remaining allegations in this paragraph.

       72.       As a direct and proximate result of this conduct, Plaintiff did, in fact, suffer severe

emotional distress, resulting in injury to his mind, body, and nervous system, including loss of

sleep, mental anguish, and excruciating physical pain and emotional suffering.

       ANSWER:          Defendants deny the allegations in this paragraph.

       WHEREFORE the Plaintiff, MARCUS HAMPTON, demands judgment against the

Defendants, COUNTY OF COOK and SHERIFF OFFICER BOUZIOLIS, Star #141, and

UNKNOWN SHERIFF OFFICERS, for compensatory damages, punitive damages, the costs of



                                                   17
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 18 of 20 PageID #:54




this action and legal costs, and any such other and further relief as this Court deems equitable

and just.

        ANSWER:         Defendants deny that Plaintiff is entitled to the relief requested in this

paragraph.

        WHEREFORE, Defendants, COUNTY OF                      COOK and     SHERIFF OFFICER

BOUZIOLIS, Star #141, respectfully request that this Honorable Court enter judgment in their

favor and against Plaintiff, MARCUS HAMPTON and award them their costs in defending this

suit, and pray for any other relief that is necessary and just.

                                   AFFIRMATIVE DEFENSES

        NOW COME Defendants, COUNTY OF COOK and SHERIFF OFFICER BOUZIOLIS,

Star #141 (collectively, “Defendants”), by KIMBERLY M. FOXX, State’s Attorney of Cook

County, through her assistants, Marissa Longoria and Ryan Gillespie, and assert the following

Affirmative Defenses to Plaintiff, MARCUS HAMPTON’s Complaint at Law:

        1.      The Defendants’ conduct was at all times objectively reasonable and did not

violate any of Plaintiff’s clearly established Constitutional rights. Accordingly, the Defendants

are entitled to the defense of qualified immunity.

        2.      To the extent that Plaintiff seeks punitive damages in this action, Defendants

assert immunity from same. First, local governments such as the COUNTY OF COOK are

immune from punitive damages liability under §1983. See City of Newport v. Fact Concerts, 453

U.S. 247 (1981). Second, an official capacity suit against a government official such as

SHERIFF OFFICER BOUZIOTIS is tantamount to a claim against the government entity itself.

See Guzman v. Sheahan, 495 F. 3d 852, 859 (7th Cir. 2007).




                                                  18
    Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 19 of 20 PageID #:55




        3.      The Section 1983 claims made by Plaintiff accrued more than two years prior to

the filing of the lawsuit; therefore, the claims are barred by the two-year statute of limitations

applicable to civil rights claims in Illinois. See 735 ILCS 5/13-202; see also Wallace v. Kato, 549

U.S. 384, 387 (2007).

        4.      Defendant COUNTY OF COOK cannot be held liable for Plaintiff’s Section 1983

claims under a theory of respondeat superior. See Monell v. New York Dep’t of Social Services,

436 U.S. 658, 690 (1978).

        5.      Defendant COUNTY OF COOK cannot be held liable for Plaintiff’s state law

claims against Defendant SHERIFF OFFICER BOUZIOTIS under a theory of respondeat

superior. See Moy v. County of Cook, 159 Ill. 2d 519, 531 (1994).

        6.      Defendants are immune from Plaintiff’s state-law claims under Section 2-202 of

the Local Government and Governmental Employees Tort Immunity Act (745 ILCS 10/2-202),

which confers on public employees immunity from liability for acts or omissions that occur

during “the execution or enforcement of any law unless such act or omission constitutes willful

and wanton conduct.” 745 ILCS 10/2-202.

        WHEREFORE, Defendants, COUNTY OF                      COOK and      SHERIFF OFFICER

BOUZIOLIS, Star #141, respectfully request that this Honorable Court enter judgment in their

favor and against Plaintiff, MARCUS HAMPTON and award them their costs in defending this

suit, and pray for any other relief that is necessary and just.

                                          JURY DEMAND

        With regard to any issue that may be appropriately heard by a jury in this cause of action,

Defendants hereby demand a jury trial.




                                                  19
Case: 1:18-cv-06346 Document #: 17 Filed: 11/28/18 Page 20 of 20 PageID #:56




                                               Respectfully submitted,

                                               KIMBERLY M. FOXX
                                               State’s Attorney of Cook County

                                         By:   /s/ Marissa D. Longoria
                                               Marissa D. Longoria
                                               Ryan Gillespie
                                               Assistant State’s Attorneys
                                               500 Richard J. Daley Center
                                               Chicago, Illinois 60602
                                               (312) 603-5440
                                               marissa.longoria@cookcountyil.gov
                                               ryan.gillespie@cookcountyil.gov




                                    20
